                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

MIRCHELLE T. PLUMMER,                    *

        Plaintiff,                       *

vs.                                      *
                                                   CASE NO. 4:18-CV-32 (CDL)
THE HOUSING AUTHORITY OF                 *
COLUMBUS, GEORGIA,
                                         *
        Defendant.
                                         *

                                     O R D E R

        Mirchelle T. Plummer claims that her employer, the Housing

Authority of Columbus, discriminated against her because of her

race, sex, religion, age, and disability.                  She further asserts

that     the     Housing    Authority        retaliated     against     her     for

complaining of discrimination.           The Housing Authority previously

moved to dismiss this action in its entirety for failure to

state a claim.        The Court dismissed a number of Plummer’s claims

because they failed as a matter of law.                     Order on Mot. to

Dismiss 5-9 (July 20, 2018), ECF No. 13.                   The only remaining

claims    were    Plummer’s   claims    under    42   U.S.C. § 1981     and    the

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12112 to

12117    (“ADA”).       Plummer’s    original    Complaint     did    not   allege

enough facts to state a claim under the ADA or § 1981, but the

Court gave Plummer an opportunity to amend her Complaint to

provide    additional      factual    allegations     in    support    of     these
claims.     As discussed below, Plummer’s Amended Complaint does

not cure the defects in her original Complaint, and the Housing

Authority’s Motion to Dismiss (ECF No. 17) is granted.

I.    ADA Claims

      The Court previously concluded that Plummer had not alleged

enough facts to suggest that she had a disability within the

meaning of the ADA.        Order on Mot. to Dismiss 10-11.               The Court

stated:       “If    Plummer     intends        to    assert     a      disability

discrimination claim based on an adverse employment action that

was   taken    because    of   her   disability,       she     shall    amend    her

Complaint to add facts supporting such a claim, including facts

regarding     her   disability   and     the    specific     adverse    employment

actions she contends were taken because of her disability.”                      Id.

at 11.    Like her original Complaint, Plummer’s Amended Complaint

summarily alleges that she had a disability, but it alleges no

facts regarding the alleged disability—nothing from which the

Court can tell that Plummer had a physical or mental impairment

that substantially limited one or more major life activities.                     It

also alleges no specific facts regarding adverse employment actions

that were taken because of her disability.             Thus, Plummer’s Amended

Complaint fails to state a claim of disability discrimination.

      Plummer       likewise   did     not     cure   her      ADA     failure    to

accommodate     claim.     The   Court       previously    stated:     “If Plummer

intends to assert a disability discrimination claim based on a



                                         2
failure to accommodate, she shall amend her Complaint to add facts

supporting such a claim, including facts regarding her disability

and the specific accommodations she requested that were denied.”

Id. at 12.        As discussed above, Plummer’s Amended Complaint does

not   allege      any   facts    to    support      her      claim    that   she   was   a

qualified        individual     with    a    disability.             Plummer’s     Amended

Complaint also does not have any factual allegations about the

specific accommodations she requested but was denied.                        Her Amended

Complaint thus fails to state a failure to accommodate claim.

      Plummer argues that she was subjected to a hostile work

environment because of a disability, and the Court previously

gave her permission “to add specific facts in support of her

hostile work environment claim.”                 Id. at 13.          Again, Plummer did

not allege any facts to support her claim that she was a qualified

person with a disability.              Nor did she add any specific facts

regarding    the     alleged    hostile      work    environment.            Her   Amended

Complaint thus fails to state a hostile work environment claim.

      Finally, Plummer asserts that she was retaliated against

for   complaining         of    disability         discrimination.             Plummer’s

original    Complaint      failed      “to   state       a   claim     for   retaliation

because     it    [did]   not    clearly         state    what   adverse      employment

actions she suffered or how those adverse employment actions

[were] causally related to specific protected activity.”                           Id. at

14.   The Court stated: “Plummer may amend her Complaint to add



                                             3
facts    in   support      of     her   retaliation         claims.”        Id.    at   14.

Plummer’s Amended Complaint does not contain any specific facts

regarding what adverse employment actions she suffered or how

those     adverse       employment      actions        were      causally    related    to

protected activity.            Her Amended Complaint thus fails to state a

retaliation claim.

II.     Section 1981 Claims

        The Court previously concluded that Plummer had not alleged

enough facts to support a racial discrimination or retaliation

claim    under    § 1981.         Id.    at    14-15.         The   Court   stated:     “If

Plaintiff     intends       to     pursue      discrimination         and    retaliation

claims    under     §    1981,    she   may        amend   her   Complaint    to   allege

additional       facts    in     support      of    these     claims.”      Id.    at   15.

Plummer’s Amended Complaint contains no new facts in support of

her § 1981 claims.          Plummer’s Amended Complaint fails to state a

§ 1981 claim.

                                        CONCLUSION

        The Court told Plummer exactly why her original Complaint

failed to state a claim and gave her an opportunity to cure the

defects.      She failed to do so.                 The Housing Authority’s Motion

to Dismiss (ECF No. 17) is granted.

        IT IS SO ORDERED, this 11th day of December, 2018.

                                                   s/Clay D. Land
                                                   CLAY D. LAND
                                                   CHIEF U.S. DISTRICT COURT JUDGE


                                              4
